Exhibit 10.3

AGREEMENT TO PARTICIPATE IN THE

EXTREME NETWORKS, INC.

EXECUTIVE CHANGE IN CONTROL SEVERANCE PLAN

 

This Agreement to Participate in the Extreme Networks, Inc. Executive Change in
Control Severance Plan (this “Participation Agreement”) confirms the benefits
provided to ____________ (“you”) by Extreme Networks, Inc. (the “Company”) under
the Company’s Executive Change in Control Severance Plan (as amended and
restated through April 30, 2019) (the “Plan”).  All references to the
“Participant” in the Plan shall be deemed to refer to you.  In consideration for
the benefits provided through the Plan, you agree that you shall become a
Participant in the Plan as of the date signed by the Company set forth below
(the “Effective Date”) and shall be fully bound by and subject to all its
provisions.  

 

Unless otherwise defined in this Participation Agreement, capitalized terms in
this Participation Agreement shall have the same meaning as in the Plan.  Your
rights pursuant to this Participation Agreement shall apply for an initial
period of three (3) years from the Effective Date, and shall automatically renew
for an additional three (3) year period at the end of the initial period and
each subsequent period, unless you or the Company delivers a written notice of
non-renewal to the other party at least ninety (90) days before the end of the
then-current period, in which case your participation in the Plan shall
terminate at the end of such period.  

 

You acknowledge and agree that, for purposes of the Plan, you are an [“Officer”
OR “Vice President”] (as such term is defined by the Plan) as of the date of
this Participation Agreement, and entitled to the severance rights under the
Plan due to an [Officer OR Vice President], subject to the terms of the Plan.  

 

You acknowledge that the Plan confers significant legal rights and, to the
extent provided therein, may also constitute a waiver of rights under other
agreements with the Company; that the Company has encouraged you to consult with
your personal legal and financial advisors; and that you have had adequate time
to consult with your advisors before executing this Participation Agreement. You
acknowledge that you have received a copy of the Plan and have read, understood
and are familiar with the terms and provisions of the Plan.

You further acknowledge that, except as otherwise established in an employment
agreement between the Company and you, the employment relationship between you
and the Company is an “at-will” relationship.

The Plan contains additional terms and conditions relating to the matters
addressed in this Participation Agreement.  Such provisions are incorporated
into this Participation Agreement by reference.  In the event of any conflict
between this Participation Agreement and the Plan, the terms of the Plan shall
govern.

 

(Signature page follows)




 

--------------------------------------------------------------------------------

 

Executed on _________________________.

 

PARTICIPANT EXTREME NETWORKS, INC.

 

By:

Signature

 

Title:

Name Printed

 

Date:__________________________

Address

(the “Effective Date”)

 

2

 